On behalf of the delegation of the Syrian Arab Republic and on my own behalf, I am pleased at the outset of this statement to extend to Ambassador Choudhury our sincere congratulations on his election to the presidency of the forty-first session of the General Assembly. His election to this distinguished post is a source of deep satisfaction to us, since he represents a friendly country with which Syria has ancient, historical ties. Moreover, both our countries are members of the Conference of the Islamic Organization and the Movement of Non-Aligned Countries. We are confident that his diplomatic experience and political skills will contribute to the success of our work and place the General Assembly on the road to the attainment of its goals.
We also take this opportunity to express our appreciation to Mr. Jaime de Pinies, whose efficiency and wisdom contributed greatly to the success of the fortieth session of the General Assembly.
I am also duty bound to express our deep appreciation to the Secretary-General, Mr. Javier Perez de Cuellar, for the strenuous efforts he has been making to enhance the role of the United Nations and to reaffirm adherence to its Charter and principles in the conduct of international relations - and all this for the benefit of mankind and the cause of freedom and world peace. We are very happy that he has resumed his duties following his recovery, and we wish him the best of health.
This time last year we in this Hall witnessed an important event - not merely the commemoration of the fortieth anniversary of the founding of the United Nations, but also the exceptional opportunity afforded to leaders and representatives of the Governments of the entire world to review the achievements of our international Organization and to assess its failures since its inception.
It also afforded an opportunity to analyze and discuss the aspirations and concerns of the countries of the world with regard to the major issues and crises which the Organization has so far been unable to solve.
Summarizing our general impressions of that important event, we could conclude that no representative of any country of the world, large or small, strong or weak, was able to paint a reassuring or optimistic picture of mankind's future in the shadow of an escalating nuclear-arms race on earth. And what would the situation be if such a race were to spread beyond the earth and spill over into outer space? Furthermore, none of the representatives of the countries of the world, rich or poor, advanced or developing, was able to speak with confidence about the future of their countries' national economies, as a result of the continuing crises in, and unpredictable fluctuations of, the world economy.
It was abundantly clear that the countries of the world had two major motives in commemorating the fortieth anniversary: The first was the fact that 40 years had passed since the end of the Second World War without a third world war. The second was that the United Nations has continued to exist, as the only international organization to which the countries of the world may resort in order to lodge their complaints and solve their problems.
Although we in no way belittle the great significance of those two international achievements, it still should not be forgotten that the number of victims of wars and acts of aggression backed by world imperialism during the past 40 years - beginning with the Korean war and continuing through Viet Nam, the Middle East, Africa and Latin America - has not been fewer than the number of those who fell in the Second World War. Moreover, we should not disregard the fact that the United Nations has been unable to reach appropriate and just solutions to many serious crises in the world - not to speak of the financial and political pressures to which this international Organization has been subjected of late, with the aim of diminishing its role and reducing its effectiveness.
The countries of the third world which in the past paid a heavy price in blood and sweat in their long and arduous confrontations with the forces of old colonialism are today still paying a heavy price, one way or another, in their current confrontations with world imperialism and neo-colonialism. That is a well-established fact and I need not dwell on it. Our international Organization must pay attention to this confrontation with the forces of world imperialism and neo-colonialism and assign to it a higher priority, like that given to the question of decolonization.
The cause of peace in the world is indivisible. Peace has always been and continues to be the dream of mankind. World peace, however, can be achieved only by liquidating the regional strongholds of imperialism, racism and neo-colonialism, because those strongholds, those vestiges of imperialism are the main source of finance which feeds the military machine of those Powers, and propels them towards strategic superiority in the international arena, as a sure means of safeguarding their interests in those areas of the world.
Because of its economic and strategic importance, our Arab region is still the ideal strategic position, the one most coveted by the forces of imperialism. Those forces have been aided and abetted by the settler-colonialist invasion with which they have allied themselves in our region. That invasion was planned in the capitals of the colonial Powers and since 1948 has been and still is carried out by world Zionism in stages, with the continuing and escalating support of the colonial Powers and world imperialism, especially the United States of America. Relations between Israel and the United States of America have in recent years reached the level of strategic alliance, not only in the regional bat also in the international context. That is evident from Israel's participation in the strategic Defense Initiative - also known as "Star wars".
Despite our earnest desire over the years that the Arab-Israeli conflict should not spread beyond the regional context, the United States of America has systematically insisted on being a party to the conflict, owing to its blind bias in favor of Israel. Thus it has put its military arsenals and the Federal Treasury at Israel's disposal.
The affirmation of this blind bias has not been linked by any means to the statements and deeds of united States officials, which have been so numerous that there is no room to ;ite them in detail here. It has also been manifested in the emergence of American groups which vie with the Zionist lobby itself in propagating racist hysteria against the Arabs, whom they accuse of being a nation of terrorists. Such groups act on the theory that God created the United States of America to protect and defend Israel. In their book, opposition to Israel is defiance of God's will, and support for Israeli animosity against the Arabs is obeying God's bidding. Is it reasonable to claim that God discriminates between the human beings created by Him and exalts one people at the expense of another? Is it reasonable that God should will the existence of a people whose task it is to attain for another people whatever the latter desires?
Israel, which has made millions of Arabs homeless and driven them from their homeland, Palestine, carries out racist, terrorist practices against the Arab population languishing under Israeli occupation in the West Bank, the Gaza Strip, the Golan Heights and southern Lebanon. Hence, Israel should be the last country in the world to accuse others of terrorism. Israel is the mother source and the root cause of terrorism in our region. This reality cannot be altered by distortion of facts and concepts by a mass media machine operated by Zionist-imperialists which is intent on misleading world public opinion on an unprecedented scale. Israel's objective behind these campaigns and calumnies is not to combat terrorism, which we, together with the entire world, condemn, but rather to try to justify the State terrorism practiced by itself and by the United States of America against the Arabs and delude the Governments and peoples of the world into believing that the struggle of the Arabs to liberate their occupied territories and regain their usurped rights is a reprehensible act of terrorism. We are firmly convinced that such attempts are doomed to failure sooner or later. History has taught us that national resistance to invaders and occupiers vanquishes the vociferous clamor of colonialists, occupiers and their lackeys and will for
ever respond to the call of liberation and independence.
We, the Arabs, whether we live in our motherland or in the countries of expatriation, are not to be intimidated by the systematic racist campaigns aimed at branding us with terrorism. Such hostile campaigns, contrary to the wishes of their perpetrators, are bound to alert world pubic opinion to the hoax and raise certain logical questions, why did this terrorism take place? What are its motives? Was it possible for the Israeli invasion of Lebanon, the destruction of whole towns and villages in the south, the eviction of its inhabitants, the shelling of Beirut with thousands of tons of American-made bombs for 90 consecutive days - was it possible for all this to take place without any reaction? Why should the Palestinians continue to be deprived of the right to return to their homes and properties, while Israel impudently insists that certain countries should allow Jews to emigrate to Israel? Such questions will continue to be asked until the world at large comes to realize who is the true terrorist, who is going unpunished,
who is the victim and who deserves all possible support and solidarity.
The United Nations is called upon today more urgently than ever before to make
a concerted international effort to draw a clear line between terrorism and resistance, so that it may be able to make an effective, constructive contribution
to putting an end to the cycle of violence and counter-violence that has engulfed our region and other regions of the world.
While we fully appreciate that Israel's motives in strongly opposing such international efforts, which would expose its pretexts and unmask its aggressive, expansionist intentions, we fail to see the logic of the United States Administration's opposition to such joint international efforts, while it gives top priority in its foreign policy to combating terrorism. We can understand such a position only in the light of the blind bias of the United States in favor of Israel, a country that would have the world believe that legitimate national resistance is terrorism and that systematic State terrorism is legitimate self-defense.
This American position, in which we can see no justifiable moral or political interest of the United States, clearly indicates that the United States Administration is more concerned with defending the policies of aggression practiced by Israel than with the lives of its innocent citizens, who have been and continue to be subjected to acts of retaliation generated by this American position. Israel and the United States of America have engaged in acts of State terrorism through the hijacking of Arab civil aircraft and the bombing of a number of Arab capitals and other cities, the latest of which were the American acts of aggression and barbaric raids on the residential neighborhoods of Tripoli and Benghazi.
The Syrian Arab Republic has declared more than once its readiness to contribute to any joint international effort to combat terrorism. This was clearly stated in President Hafez Assad's address in Athens on 27 May 1986 during a State visit to Greece. The Syrian Arab Republic does not stop at a mere declaration of its position. It has actually put this into practice through its backing of
Lebanese and Palestinian resistance to the Israeli occupation on the one hand and its sincere condemnation of all forms of terrorism on the other. As everybody knows, the Syrian Arab Republic has given and continues to give humanitarian assistance with the aim of saving the lives -f scores of American, French and other citizens kidnapped in Lebanon. If we have not been able so far to save all the persons kidnapped, this is because of the complexities of the situation in Lebanon. The aim of our presence in Lebanon is well known. It is to help our Lebanese brothers put an end to the bloodshed and achieve national reconciliation
among th ens elves, not to replace them or rule them.
The Syrian Arab Republic will remain committed to these concepts and principles regarding the evil of terrorism and the right to resist, regardless of whether the hostile campaigns of defamation continue or cease. As
President Hafez Assad said in Athens:
"We are on the side of resistance and liberation everywhere and against
terrorism in any part of the world."
The Middle East region, which has been divided and fragmented by the schemes of colonialists and the Zionist settlers' wars against the Arabs, cannot enjoy genuine peace as long as Israel continues to occupy Arab lands and usurp Palestinian rights, and as long as the United States continues to give its unlimited support to this Israeli policy of aggression, expansion and terror. It changes nothing that the Americans and the Israelis claim that they want peace. It changes nothing that some Arab regimes fall into the Israeli-American trap or try to deceive the countries of the world by using more or less opportunistic phrases relating to peace, phrases that are used by the Americans and the Israelis whenever the world public becomes seriously conceded about the explosive situation in the Middle East and the effect it may have on world peace and security. An examination of American-Israeli claims 2nd statements shows without any doubt that Israeli and American officials have not budged one inch from their well-known positions. They want peace and security for Israel. Free the Arabs they want capitulation and acceptance of hegemony. This was laid down in the Camp David Accords and has been reaffirmed recently at the Ifrane and Alexandria meetings. Such a course of action, however, completely ignores the fact that real peace can never be achieved against peoples' will or at the expense of their rights and national interests.
We, the Arabs, have a genuine interest in peace, and we are the people who are struggling to achieve peace. But peace has its roots and fundamental prerequisites. There can be no peace in the presence of aggression and occupation. Nor can there be peace while rights continue to be usurped. Peace can only be achieved through the elimination of aggression, the ending of occupation and the restoration of Arab rights, foremost among which is the right of the Palestinian Arab people to repatriation, their right to self-determination and their right to an independent State on their native soil. The road to peace is an international conference under the auspices of the United Nations, attended by the permanent members of the Security Council and all the parties concerned.
Lebanon continues to suffer under Israel's continuing occupation of parts of its territories and Israel's interference in its internal affairs, the sowing of hatred among its citizens and the obstruction of efforts to achieve accord and
peace in Lebanon.
Despite Lebanon's difficult circumstances which arise from infighting and the Israeli invasion, Syria will never cease to discharge its obligations dictated by the links of brotherhood between itself and Lebanon. The obstacles placed by Israel and the United States of America will not discourage Syria from extending help to the brotherly people of Lebanon. We shall keep extending that help until the Lebanese people achieve national reconciliation, liberate their territories from Israeli occupation, and regain their full role within the Arab fold and the international community. The sad events endured recently by the United Nations troops in southern Lebanon are the result of Israel's continued occupation and its refusal, from the outset, to allow the deployment of those troops along the borders, leaving them dispersed inside Lebanese territories and unable to carry out their mandate laid down in Security Council resolution 425 (1978).
The complete withdrawal of the Israeli forces from all Lebanese territories and the
deployment of the United Nations forces along the borders will help to pacify the
situation in southern Lebanon and restore normal life to its inhabitants who, for
many long years, have suffered under Israeli occupation, with its barbaric
practices and interference in their daily life.
The persistence of the Pretoria regime in its racist policies, acts of aggression, occupation of Namibia and defiance of the will of the international community require the application of comprehensive mandatory sanctions against that regime in accordance with Chapter VII of the Uhited Nations Charter until the elimination of apartheid and the accession to immediate independence by Namibia on the basis of Security Council resolution 435 (1978).
The close collaboration between the Pretoria and Tel Aviv regimes, designed to break the will of the Arabs and Africans and undermine their peoples' aspirations should be strongly condemned. Those two racist regimes should be isolated in the international arena, and an end put to their racist and expansionist policies.
The question of Cyprus is a source of deep concern to the Mediterranean countries. Any solution to this problem should be based on the implementation of the relevant United Nations resolutions so as to preserve for the Republic of Cyprus its sovereignty, independence, territorial integrity and non-alignment.
We support the efforts of the Government of the Democratic People's Republic of Korea to reunite the Korean homeland by peaceful means and to achieve the withdrawal of all foreign troops from South Korea, and we support its call to
convert the Korean Peninsula into a zone of peace free of military bases and nuclear weapons.
we support the Government of Afghanistan in defense of its country's independence, sovereignty and non-alignment. We wish success to the steps taken to solve the difficulties existing between Afghanistan and its neighbors, to whom we
are linked by close historical ties.
The continuing deterioration of the situation in Central America and the Caribbean requires a settlement of the problems of that region in accordance with the wishes of their peoples without outside interference. We support the initiative of the Contadora countries in this connection and strongly condemn the external pressures against, and interference in, the internal affairs of Nicaragua by the United States of America. We denounce the contempt shown by the United States of America towards the ruling of the International Court of Justice with
respect to Nicaragua's just complaint.
The arms race at the international level imperils mankind and exposes it to the gravest of dangers, foremost among which is the danger of a nuclear world war, whether by mistake or through a sense of superiority. We, therefore, consider every effort designed to reduce nuclear weapons as a step towards their final elimination, an important factor that would help to enhance international peace and
security.
On this occasion, we applaud the constructive disarmament initiative of the soviet union, specifically the unilateral moratorium on nuclear tests. At the same time, we denounce the American Strategic Defense Initiative designed to militarize outer space, and strongly condemn Israel's involvement in that program.
The issue of disarmament and the elimination of nuclear weapons is a most serious one. It requires an urgent solution that would save future generations from the continuing dangers that threaten mankind with self-destruction. Any delay in finding such a solution will only render it more difficult or even impossible in
the future. In the meantime, billions of dollars are being spent on weapons at the expense of the basic needs of peoples and their development, as well as at the expense of the contributions of the industrialized countries towards combating starvation, poverty and disease suffered by some developing countries.
The world, as it celebrates this year the International Year of Peace, hopes that our work at this session will achieve tangible progress towards building a better world in which justice and peace prevail, and all aspects of oppression, injustice and exploitation of man by man disappear.
It is essential that the international community intensify its efforts to avert the dangers which beset mankind and curb the continuing deterioration of the international situation, which will place the world on the brink of a terrifying disaster, the aftermath of which will spare no one.
This world Organization, which remains the most appropriate forum for solving all outstanding international problems and achieving progress, deserves all our support so that it may be enabled to play its effective and useful role in contemporary international relations in accordance with the purposes and principles of the Charter.

